Opinion filed August 6, 2015




                                         In The


           Eleventh Court of Appeals
                                      __________

                                No. 11-14-00131-CR
                                    __________

                            KEVIN SCOTT, Appellant
                                            V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 104th District Court
                              Taylor County, Texas
                          Trial Court Cause No. 18616B


                       MEMORANDUM OPINION
       Appellant, Kevin Scott, pleaded guilty to the offense of assault-family
violence.1 The trial court assessed punishment at confinement for eight years and
sentenced Appellant accordingly. Appellant argues, in his sole issue, that the trial


       1
        TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2)(B) (West Supp. 2014); TEX. FAM. CODE. ANN.
§§ 71.004(1), .005 (West 2014).
court abused its discretion when it denied his request for community supervision.
We affirm.
                                   I. The Charged Offense
       The grand jury returned an indictment against Appellant for assault-family
violence. A person commits the offense of assault-family violence if he commits
an act against another member of the family or household2 “that is intended to
result in physical harm, bodily injury, assault, or sexual assault or that is a threat
that reasonably places the member in fear of imminent physical harm, bodily
injury, assault, or sexual assault, but does not include defensive measures to protect
oneself.” FAM. § 71.004(1). As charged in this case, assault-family violence is a
third-degree felony. PENAL § 22.01(a)(1), (b)(2)(B). The punishment range for a
third-degree felony is confinement for not less than two years but not more than
ten years, and a fine not to exceed $10,000 may be imposed. PENAL § 12.34 (West
2011).
                                     II. Evidence at Trial
       Appellant entered an open plea of guilty to the charge of assault-family
violence. During the plea hearing, Appellant acknowledged the felony degree for
the offense and the range of punishment.                   He also signed a written plea
admonishment that acknowledged the charge and the range of punishment.
Appellant further stated that he understood the implications of his open plea and
the range of punishment for the offense, and he acknowledged that the trial court
had sole discretion to decide his punishment.



       2
         “Household” means a unit composed of persons living together in the same dwelling, without
regard to whether they are related to each other. FAM. § 71.005.




                                                2
      S.S., Appellant’s former girlfriend, testified that Appellant, who was a drug
dealer in Abilene, had come home upset; he argued with her and assaulted her.
S.S. said Appellant would have killed her had she not escaped from his attack. The
State introduced the stipulation of evidence signed by Appellant and photos of S.S.
and Appellant after the assault.
      S.S. also testified that Appellant should be punished so he could “learn a
lesson never to try to kill somebody again.” Appellant’s mother and wife testified
that they hoped he would receive probation.            Appellant testified that his
imprisonment would be a hardship to his wife and his mother, who is blind.
Appellant asserted that his recent illness and S.S.’s alcoholism caused him to go
over to the house to check on his daughter, Tabitha, even though he knew Tabitha
was not at the house. Once he arrived, he argued and fought with S.S.
      The trial court requested a presentence investigation report (PSI). The State
introduced, at the disposition hearing, evidence of Appellant’s criminal history and
other information from the PSI.        After a brief recess, the trial court noted
Appellant’s convictions for theft, possession of illegal drugs, fraud, credit card
abuse, failure to identify, fugitive from justice, and other offenses. The trial court
stated that it had considered the PSI and the evidence “very carefully” and found
that it was in society’s best interest and Appellant’s best interest to hold him
accountable for his violent crime.
                                     III. Analysis
      Community supervision is a privilege; it is not a right. Speth v. State, 6
S.W.3d 530, 533 (Tex. Crim. App. 1999). It is exclusively within the discretion of
the trial court to determine whether to grant community supervision. Id.; Flores v.
State, 904 S.W.2d 129, 130–31 (Tex. Crim. App. 1995). In addition, a penalty




                                          3
within the statutory range prescribed by the legislature will not be disturbed.
Ransonnette v. State, 522 S.W.2d 509, 512 (Tex. Crim. App. 1975).
      The trial court heard evidence from several witnesses at the disposition
hearing, including Appellant and S.S. The trial court noted the seriousness of the
offense committed by Appellant and his “very significant criminal history.” The
trial court found that Appellant was accountable for his violent crime. The trial
court had the discretion to deny Appellant’s request for community supervision.
Speth, 6 S.W.3d at 533. The punishment levied by the trial court was within the
range authorized for third-degree felony offenses, and the trial court did not abuse
its discretion when it denied Appellant’s request for community supervision. We
overrule Appellant’s sole issue.
                              IV. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                   MIKE WILLSON
                                                   JUSTICE


August 6, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         4